                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

In re:

Jeffrey Thomas McHenry and                               Case No.: 19-40532
Cheryl McHenry,                                          Chapter 13
                                                         Hon. Mark A. Randon
         Debtors.
                                     /

Jeffrey Thomas McHenry and
Cheryl McHenry,

         Plaintiffs,

v.                                                       Adversary Proceeding
                                                         Case No.: 19-04046
Macomb County Treasurer,
PNC Bank, N.A., and
Select Portfolio Servicing Inc.,

         Defendants.
                                         /

          OPINION AND ORDER: (1) GRANTING THE MACOMB COUNTY
                      TREASURER’S MOTION TO DISMISS;
     (2) DENYING PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT; AND
            (3) DISMISSING PLAINTIFFS’ ADVERSARY PROCEEDING

I.       INTRODUCTION AND BACKGROUND

         This adversary proceeding seeks a determination of the priority between real estate

tax liens and a prior-recorded mortgage.

         PNC Bank holds the mortgage on Jeffrey and Cheryl McHenry’s (“Debtors”)

home in Macomb County, Michigan. Jeffrey purchased the house in 2004 and later

quitclaim deeded it to himself and his wife. On January 15, 2019, after falling behind on



     19-04046-mar      Doc 47   Filed 05/21/19   Entered 05/21/19 12:52:43    Page 1 of 4
their mortgage payments and real estate taxes, Debtors filed Chapter 13 bankruptcy. The

Macomb County Treasurer has filed a $7,009.98 proof of claim for the 2016 and 2017

real estate taxes. Debtors also owe real estate taxes for 2018, but the Treasurer has yet to

amend its proof of claim.

       Debtors concede that the 2016 and 2017 tax liens, and the water and sewerage

portion of the 2018 tax lien, have priority over PNC’s mortgage. Consequently, the Court

determines only the priority between the remaining portion of the 2018 tax lien and the

mortgage. For the reasons indicated below, the 2018 real estate tax lien has priority. As

such, the Court GRANTS the Treasurer’s motion to dismiss, DENIES Plaintiffs’ motion

for summary judgment, and DISMISSES Plaintiffs’ adversary proceeding.

II.    ANALYSIS

       State law determines property rights in bankruptcy. Butner v. United States, 440

U.S. 48, 54-55 (1979). Michigan’s general priority recording rule is “first in time, first in

right.” Cheboygan Cnty. Constr. Code Dep’t v. Burke, 148 Mich. App. 56, 59 (1985). “In

other words, a security interest filed first prevails over a security interest filed second (or,

third, or fourth, etc).” Hanson v. Cent. Sav. Bank, No. 272708, 2007 WL 914663, at *3

(Mich. App. March 27, 2007). Under the general rule, PNC’s mortgage would take

priority over the real estate tax liens.

       However, there are exceptions to the general rule as noted in In re Receivership of

11910 S. Francis Rd. (Price v. Kosmalski), 492 Mich. 208, 224 n.38 (2012):



                                              -2-



  19-04046-mar       Doc 47    Filed 05/21/19    Entered 05/21/19 12:52:43       Page 2 of 4
       Michigan is a recording-priority jurisdiction and, thus, a recorded mortgage
       lien is held superior to any lien subsequently recorded. The rule, generally
       referred to as “first in time, first in right,” is subject to several statutory
       exceptions that grant certain liens first priority no matter their time of
       creation. See MCL 324.20138(2) (environmental remediation costs), MCL
       211.40 (real estate taxes), and MCL 570.1119(3) (construction liens).
       However, there is no statutory exception for receivership expenses.

Because the Michigan Supreme Court did not address the precise issue before this Court,

Plaintiffs argue that the footnote is merely “obiter dictum,” which was “unnecessary to

the decision before the court and therefore not precedential.” Metro. Hosp. v. United

States HHS, 712 F.3d 248, 274 (6th Cir. 2013) (McKeague, J., dissenting). The Court

disagrees. The Price case involved a similar situation in which the court determined the

priority of competing liens. In addition, “[d]icta[] . . . may be followed if sufficiently

persuasive [even though] not controlling[.]” Humphrey’s Ex’r v. United States, 295 U.S.

602, 627 (1935). The footnote is unambiguous: under Michigan law, one of the

exceptions to the general rule is that real estate tax liens take priority whenever created.

“A federal court must accept a state court’s interpretation of that state’s statutes and rules

of practice.” Duffel v. Dutton, 785 F.2d 131, 133 (6th Cir. 1986). The Court finds the

footnote persuasive and accepts it as the law it must follow. See also Watervliet Paper

Co., Inc. v. City of Watervliet (In re Shoreham Paper Co.), 117 B.R. 274, 281 (Bankr.

W.D. Mich. 1990) (“regardless of when it arises, the unpaid real property tax lien must be

paid ahead of all other earlier recorded liens”).

       Debtors rely on Lucking v. Ballantyne, 132 Mich. 584 (1903); Dunitz v. Albert

Pick & Co., 241 Mich. 55 (1927); and Detroit Trust Co. v. City of Detroit, 269 Mich. 81

                                              -3-



  19-04046-mar      Doc 47    Filed 05/21/19    Entered 05/21/19 12:52:43       Page 3 of 4
(1934) to support their argument that the real estate tax lien does not take priority. The

Court rejects this argument as those cases involve the payment of personal property

taxes–not real estate taxes.

       Finally, Debtors’ argument that allowing the 2018 real estate tax lien to take

priority over the mortgage would violate the automatic stay is of no moment. Under 11

U.S.C. § 362(a)(4), the automatic stay prohibits any act to create, perfect, or enforce a

lien. Debtors admit that the 2018 real estate tax lien attached on July 1, 2018, before

Debtors filed bankruptcy. MICH. COMP. LAWS § 211.40. Real property tax liens arise and

are perfected on the same day. In re Shoreham Paper Co., 117 B.R. at 281. And the

Treasurer has not taken any action to foreclose on (enforce) its lien. The automatic stay is

not violated.

III.   CONCLUSION

       For the above-stated reasons, the Court GRANTS the Treasurer’s motion to

dismiss; DENIES Plaintiffs’ motion for summary judgment; and DISMISSES Plaintiffs’

adversary proceeding.

       IT IS ORDERED.




Signed on May 21, 2019




                                             -4-



  19-04046-mar      Doc 47     Filed 05/21/19   Entered 05/21/19 12:52:43      Page 4 of 4
